Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Pamela Ruschau on 05/04/2021.

The application has been amended as follows: 

11.    (Previously Presented) A binding wrap for cut flowers, comprising a sheet of flexible, absorbent material having an upper part, a lower part, and a central section which connects the upper part and the lower part, wherein
-    the upper part has a length (LI) and the lower part has a length (L2); and
-    the upper part is adapted to be folded around stems of a bunch of cut flowers; and
-    the lower part is adapted to be folded upwards over the stem ends and around the folded upper part; and
-    the length of the upper part (LI) is sufficient to fold an upper portion of the upper part downwards over the lower part, when the lower part is folded over the upper part; 
-    wherein the central section which connects the upper part and the lower part has a width of between 40% and 90% of the width of the upper part; and
-    wherein the upper part and the lower part each have a width, the upper part and the lower part being connected at the sides which have said width and being laterally offset from one another.

Cancel claims 1-10 and 14

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose the binding wrap as claimed, specifically including the upper part and the lower part each have a width, the upper part and the lower part being connected at the sides which have said width and being laterally offset from one another.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L BARLOW whose telephone number is (571)270-3113.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONICA L BARLOW/            Primary Examiner, Art Unit 3644